Case: 12-10393         Date Filed: 12/20/2012   Page: 1 of 8

                                                                    [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 12-10393
                                         Non-Argument Calendar
                                       ________________________

                                  D.C. Docket No. 0:10-cv-61287-AJ

IVERSON TAYLOR,

llllllllllllllllllllllllllllllllllllllll                                 Plaintiff - Appellant,

                                                 versus

KEYSHA NICHOLE LADONNA TAYLOR,

llllllllllllllllllllllllllllllllllllllll                               Defendant - Appellee.
                                       ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________
                                       (December 20, 2012)

Before CARNES, BARKETT, and MARCUS, Circuit Judges.


PER CURIAM:
                Case: 12-10393     Date Filed: 12/20/2012   Page: 2 of 8

        Mr. Iverson Taylor, a British citizen, has petitioned for relief under the

Hague Convention on the Civil Aspects of International Child Abduction, T.I.A.S.

No. 11670, 1343 U.N.T.S. 89, reprinted in 51 Fed. Reg. 10,494 (March 26, 1986),

and its implementing legislation, the International Child Abduction Remedies Act,

42 U.S.C. § 11603(b). He alleges that his wife, Ms. Keysha Taylor, an American

citizen, has wrongfully retained their daughter, A.T., in Florida since February

2009.

                                            I.

        The district court conducted an evidentiary hearing in this case. The court

found Mr. Taylor untrustworthy and explicitly found that his testimony was not

credible in a number of areas. Given Mr. Taylor’s long history of deception and

fraudulent activity, this finding is not clearly erroneous. See Baran v. Beaty, 526

F.3d 1340, 1342 (11th Cir. 2008) (“[The petitioner] has not shown the district court

clearly erred by crediting [the respondent]’s testimony. Consequently, we draw the

following facts from the district court’s findings of fact.”). Therefore, we accept

the district court’s findings of fact.

        The Taylors were married in the United States in 2003. After Mr. Taylor

was deported to the United Kingdom for failing to disclose his three theft

convictions when he entered the United States, Ms. Taylor joined him. They lived




                                            2
                Case: 12-10393       Date Filed: 12/20/2012       Page: 3 of 8

in the United Kingdom together from 2005 until 2009. A.T. was born there in

2007.

        Mr. Taylor had constant money problems, and he frequently lied to his wife

and others to swindle money from them. During their marriage, he was arrested

for fraud, but those charges were ultimately dismissed.1 Ms. Taylor found

evidence in Mr. Taylor’s emails that he was engaging in fraudulent activities. She

also began receiving harassing phone calls from Mr. Taylor’s creditors at their

home. In November 2008, she received a call from a man who told her that if Mr.

Taylor did not pay what he owed, “he would be dead and so would [she].” There

were several more calls from that caller during November and December of 2008.

        Ms. Taylor, an attorney licensed to practice in Florida, was able to support

her family for a short time in the United Kingdom by working at a law firm. After

A.T. was born, she supported the family with her maternity leave funds and then

with funds paid to her based on a separation agreement with her employer. After

this money ran out, however, she was unable to find another job in the United

Kingdom. Mr. Taylor did not provide a reliable income, and the family was

evicted from their home in the United Kingdom in December 2008. They were

able to move into another apartment when, as Ms. Taylor testified, Mr. Taylor


1
 During the evidentiary hearing in the case currently before this Court, Mr. Taylor was arrested
again on charges of misrepresentation that had been brought by three different people. Those
charges were later dismissed.
                                                3
               Case: 12-10393     Date Filed: 12/20/2012   Page: 4 of 8

“came up with a large amount of cash.” She did not know the source of that cash

but believed it was from illegal activities. Soon after that, they had difficulty

paying the rent again. Mr. Taylor is currently living in a temporary location and

plans to move if A.T. is returned to him. He remains unemployed and claims he

supports himself with “outstanding debts and collections on old accounts.”

      Because of the financial difficulties, the fighting in their marriage, and the

frightening phone calls, Ms. Taylor told Mr. Taylor she wanted to leave the United

Kingdom and take A.T. with her. He refused to give her A.T.’s passport. He also

told her that he “knew people” in the United Kingdom who could “take care” of

her. It was only after she signed an agreement promising to bring A.T. back the

next month that he gave her the passport. Ms. Taylor returned with A.T. to her

parents’ house in Florida.

      When Ms. Taylor told Mr. Taylor that she would not be returning A.T. to the

United Kingdom, he began to threaten her and her parents. He told Ms. Taylor’s

mother over the phone, “I am not gonna stop until I destroy your daughter. She’s

never gonna work in the United States again.” In another call, he told Ms. Taylor

that he knew people in Florida who could “take care” of her and he could “have

somebody come to [her] house, and when [her] father opens the door, shoot him in

the face.” He also sent Ms. Taylor an email saying, “You are going to want my




                                           4
                Case: 12-10393       Date Filed: 12/20/2012      Page: 5 of 8

mercy soon and you won’t get it . . . God help you if anything happens to my

child.”

       After Ms. Taylor returned to the United States, she filed for bankruptcy. She

has since gotten a job and is now making $85,000 a year. Because of the

remaining debts from her marriage, she testified that she still “live[s] paycheck to

paycheck.” She is unsure if she would be able to get a job in the United Kingdom

if she and A.T. moved back, both because of the poor market and because her

residency status is uncertain. 2

                                              II.

       The Hague Convention on the Civil Aspects of International Child

Abduction is designed “[t]o protect children internationally from the harmful

effects of their wrongful removal or retention and to establish procedures to ensure

their prompt return to the State of their habitual residence.” Hanley v. Roy, 485

F.3d 641, 644 (11th Cir. 2007) (quoting Hague Convention on the Civil Aspects of

International Child Abduction, supra p.1--2, pmbl.). Under the Convention, if a

petitioner shows that a child was wrongfully removed from the country of her

habitual residence, the court must order the child returned unless the respondent

can establish one of the affirmative defenses provided for under the Convention.

Baran, 526 F.3d at 1345.

2
 Ms. Taylor believes that the residency status she received in the United Kingdom in 2008 did
not become permanent because she left the country less than a year after receiving it.
                                               5
                Case: 12-10393        Date Filed: 12/20/2012       Page: 6 of 8

       The district court concluded that Ms. Taylor had wrongfully taken A.T. from

her habitual residence in the United Kingdom. She did not dispute that finding.

Instead, she asserted that returning A.T. would expose her to a “grave risk” as

described in Article 13(b). 3 The district court agreed that it would and did not

order A.T. returned to the United Kingdom. Whether there is a “grave risk” to the

child as defined in Article 13(b) of the Convention is a mixed question of law and

fact, which we review de novo. Baran, 526 F.3d at 1345. We review the district

court’s factual findings only for clear error and give substantial deference to the

credibility determinations made by the district court. Furnes v. Reeves, 362 F.3d

702, 710, 724 n.21 (11th Cir. 2004).

       Article 13(b) provides that a state is not bound to return a child if “there is

grave risk that his or her return would expose the child to physical or psychological

harm or otherwise place the child in an intolerable situation.” Baran, 526 F.3d at

1345 (quoting Article 13(b)). The respondent carries the burden of proving “by

clear and convincing evidence” that the grave risk of harm exception applies. Id.;

see also 42 U.S.C. § 11603(e)(2)(A).

       The Convention presumes that a wrongfully taken child should be returned

to her place of habitual residence. Whallon v. Lynn, 230 F.3d 450, 460 (1st Cir.


3
 Ms. Taylor also asserted the affirmative defense that Mr. Taylor waited over a year to file the
petition and A.T. was well-settled. The district court found that she had not proven that defense,
and she has not raised that ruling in this appeal.
                                                6
                Case: 12-10393       Date Filed: 12/20/2012       Page: 7 of 8

2000). For “grave risk” to be established, the potential harm must be “a great deal

more than minimal,” and the risk of that harm must be “grave.” Walsh v. Walsh,

221 F.3d 204, 218 (1st Cir. 2000).

       In this case, the district court provided two primary justifications for its

finding that sending A.T. back to the United Kingdom would subject her to a

“grave risk” of harm. First, the court reasoned that the anonymous death threats

Ms. Taylor received were indicative of future violence: if one person threatened

Ms. Taylor, there are likely others who “would not hesitate to threaten to kill,

kidnap, or do physical harm to A.T. in order to get Mr. Taylor to pay what he

owes.”4 The court made an explicit finding that Mr. Taylor’s testimony

concerning his current source of income (collection of “outstanding debts”) was

not credible and concluded that he had been and continued to be engaged in

fraudulent activities.

       Second, the court focused on the threats Mr. Taylor has made against Ms.

Taylor: telling her he knew people in the United Kingdom and in the United States

who could “take care” of her; threatening to send someone to shoot her father;

threatening to ruin her professionally; promising her that she would want his mercy

soon and would not get it. The court did not credit Mr. Taylor’s assertion that he


4
 Although the unknown caller made no mention of A.T., the district court found that if the caller
was willing to hurt Mr. Taylor’s wife to recover the debt, he would also be willing to hurt Mr.
Taylor’s child.
                                                7
               Case: 12-10393     Date Filed: 12/20/2012    Page: 8 of 8

never threatened Ms. Taylor or her parents and found that “Mr. Taylor threatened

to use others to physically harm (and maybe even kill) Ms. Taylor.”

      As the district court recognized, this case is unique because the risk to A.T.

stems not only from threats made by her father but also from threats made by an

unknown third party. The district court’s credibility determinations about the

nature of the threats and Mr. Taylor’s continued participation in fraudulent

activities are not clearly erroneous. The court found that those fraudulent activities

have already created---and likely will continue to create---a substantial risk of

serious harm to Mr. Taylor’s family. Based on the unique facts of this case and the

district court’s specific credibility determinations, the court did not err by

determining that Ms. Taylor had established a grave risk of harm to A.T. if she is

returned to live with Mr. Taylor in the United Kingdom.

      AFFIRMED.




                                           8